NUMBER 13-22-00379-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                        IN RE LOWE’S COMPANIES, INC.


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       On August 17, 2022, relator Lowe’s Companies, Inc. filed a petition for writ of

mandamus through which it asserts that the trial court abused its discretion by refusing

to disqualify counsel for the real party in interest, Donna Kay Scott. Relator has further

filed an opposed motion for temporary relief and stay requesting that we stay the trial

court’s July 18, 2022 order denying relator’s motion for disqualification of counsel.
       This Court, having examined and fully considered the relators’ opposed motion for

temporary relief and stay, is of the opinion that it should be granted as stated herein.

Accordingly, we grant the relators’ opposed motion for temporary relief and stay, and we

order the trial court proceedings to be stayed pending further order of this Court, or until

this case is finally decided. See TEX. R. APP. P. 52.10(b). The Court requests that the real

party in interest, Scott, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                         PER CURIAM

Delivered and filed on the
18th day of August, 2022.




                                              2